internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-100830-00 date date legend a x dear this letter responds to a submission from your authorized representative dated date requesting rulings under sec_7704 of the code and the regulations thereunder facts a proposes to operate a computerized matching service matching service described in detail below designed to facilitate the purchase and sale of interests in publicly registered limited_partnerships a proposes to structure the matching service that will allow transfers_of_partnership_interests units to occur without the risk that thepartnership will be classified as a publicly_traded_partnership under the rules contained in sec_7704 under a’s matching service proposal a potential seller of units calls a broker broker who works for a and presents the broker with a minimum price it would accept for each of its units the potential seller verbally indicates to the broker its intent to sell its units the broker requests from the potential seller information regarding the units that the potential seller wishes to sell and enters such information into a’s computer system system the broker enters that information into the system noting that the potential seller desires to dispose_of its units through a’s matching service procedures plr-100830-00 the broker contacts the general_partner gp or the transfer agent ta of the partnership to which the units relate and confirms ownership number of units and registration for the potential seller once ownership is confirmed a contract for the sale of the units contract to sell a power_of_attorney and other transfer forms are sent to the potential seller simultaneously a sends a letter letter to the potential seller confirming the potential seller’s intention to sell the particular units that are referenced in the letter the potential seller is asked to sign and return the letter to the broker the letter and the contract to sell provide that the potential seller may withdraw the units from a’s matching service on or prior to the 10th day following the matching of a bid from a qualified buyer for the potential seller’s units the signed letter serves as the written confirmation of the potential seller’s intent to sell its units and the notation of the date of receipt of the signed letter in the system serves as a record of the potential seller’s intent to sell and begins the 15-day period during which a binding agreement with respect to the sale of the units cannot be entered into as required by the regulations promulgated under sec_7704 period once a is in receipt of the signed letter or contract to sell the system will place the units on the list of units that are for sale to prospective buyers the system will not allow bids to be posted on any of the units nor will it allow matching of potential buyers with potential sellers of units during the period after the period the system matches prospective buyers with the potential seller based on which prospective buyer is the top bidder for the units provided the potential seller’s minimum price per unit noted in the letter and contract to sell has been met or exceeded and sends to such prospective buyer a contract for the purchase of the units contract to buy a power_of_attorney and other forms necessary to consummate the sale once a receives the executed contract to buy power_of_attorney and other forms from the prospective buyer it combines the relevant buy and sell paperwork with the appropriate x and general_partner or transfer agent forms if any and provided that at least days have lapsed since the date of matching the bid from the buyer for the potential seller’s units it sends the materials in the form of a transfer package to gp or ta the transfer package is sent to the gp or ta on a date no earlier than the 45th day after the date that the signed letter was received by a a letter of instruction accompanies the transfer package which indicates that this transfer is occurring under a’s matching service procedures and states the earliest permissible date on which the sale of the units can be consummated is the date of receipt of the transfer package the system will not allow a to enter a closing date for the transfer of the units submit a transfer package and or disburse funds to the potential seller until calendar days after the date of receipt by a of the signed letter and contract to sell a calls the gp or ta and requests a closing date for the transfer of the units and enters the date into the system pursuant to the contract to sell and contract to buy the date must be a date that is at least days from the date of receipt by a of the signed letter however such date may be later due to restrictions contained in the partnership_agreement that relates to the units being sold after the effective date of the consummation of the sale of the units a will send the proceeds from the sale to the potential seller plr-100830-00 if no match is found the system will remove the potential seller information from the matching service on the 120th day after receipt of the signed letter the system will note for days after the potential seller information is removed that such removal was due to lack of finding a match within days of receipt of the signed letter to prevent the customer from once again offering the units for sale during such 60-day period a will not offer the sale of units through any method other than the ask and bid process set forth above a will not make firm quotes to the public and will not stand ready to buy or sell interests for its own account the sum of the percentage interests in partnership capital or profits transferred during any taxable_year of each partnership that a provides matching services for will not exceed ten percent of the total interests in each partnership’s capital or profits a represents that matching service will operate in compliance with the requirements of sec_1_7704-1 analysis sec_7704 provides that a publicly_traded_partnership will be treated as a corporation sec_7704 provides that for purposes of sec_7704 a publicly_traded_partnership means any partnership if interests in the partnership are a traded on an established_securities_market or b readily_tradable on a secondary market or the substantial equivalent thereof sec_1_7704-1 provides that for purposes of sec_7704 an established_securities_market includes a national securities exchange registered under section of the securities exchange act of act a national securities exchange exempt from registration under section of the act because of the limited volume of transactions a foreign securities exchange that under the law of the jurisdiction where it is organized satisfies regulatory requirements that are analogous to the regulatory requirements under the act a regional or local exchange and an interdealer quotation system that regularly disseminates firm buy or sell quotations by identified brokers or dealers by electronic means or otherwise sec_1_7704-1 provides that for purposes of sec_7704 interests in a partnership that are not traded on an established_securities_market are readily_tradable on a secondary market or the substantial equivalent thereof if taking into account all of the facts and circumstances the partners are readily able to buy sell or exchange their partnership interests in a manner that is comparable economically to trading on an established_securities_market sec_1_7704-1 further clarifies that interests in a partnership are readily_tradable on a secondary market or the substantial equivalent thereof if interests in the partnership are regularly quoted by any person such as a broker or dealer making a market in the interests any person regularly makes available to the public including plr-100830-00 customers or subscribers bid or offer quotes with respect to interests in the partnership and stands ready to effect buy or sell transactions at the quoted prices for itself or on behalf of others the holder of an interest in the partnership has a readily available regular and ongoing opportunity to sell or exchange the interest through a public means of obtaining or providing information of offers to buy sell or exchange interests in the partnership or prospective buyers and sellers otherwise have the opportunity to buy sell or exchange interests in the partnership in a time frame and with the regularity and continuity that is comparable to that described in the other provisions of this sec_1_7704-1 sec_1_7704-1 provides certain safe harbors described in paragraphs e f g h and j of sec_1_7704-1 that allow certain types of transfers_of_partnership_interests to be disregarded in determining whether interests in the partnership are readily_tradable on a secondary market or the substantial equivalent thereof however these safe harbors do not apply to any transfers_of_partnership_interests on an established_securities_market sec_1_7704-1 provides a safe_harbor for partnership interests transferred pursuant to the use of a qualified matching service a matching service generally consists of a computerized or printed listing system that lists customers' non-firm bid and or ask quotes in order to match partners who want to sell their interests in a partnership with persons who want to buy those interests a matching service must meet several requirements to be a qualified matching service for purposes of this safe_harbor for example maintaining waiting periods of days between the date an interest is listed and the date a binding agreement is entered into and days between the date an interest is listed and the closing of the sale in addition the safe_harbor requires that the sum of the percentage interests in partnership capital or profits transferred during the taxable_year of the partnership other than in private transfers described in sec_1_7704-1 does not exceed percent of the total interests in partnership capital or profits rulings accordingly based solely on the facts as represented we rule as follows the matching service meets the requirements to be a qualified matching service under sec_1_7704-1 transfers of any units made through to the matching service will be disregarded in determining whether interests in a partnership are readily_tradable on a secondary market or the substantial equivalent thereof for purposes of sec_7704 provided that the sum of the partnership interests transferred during the taxable_year of the partnership other than through private transfers does not exceed ten percent of the total interests in partnership capital or profits determined as provided in sec_1_7704-1 and the matching service continues to operate in a manner consistent with the facts plr-100830-00 as represented maintenance of information required to permit a partnership to make the calculations relating to qualification for any applicable safe_harbor in sec_1_7704-1 will be the responsibility of the partnerships whose interests are traded and not the responsibility of a or the matching service except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of this transaction under any other provisions of the code or regulations this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours william p o'shea chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
